Exhibit 99.2 Unum Group Statistical Supplement Second Quarter 2011 TABLE OF CONTENTS (dollars in millions, except share data and where noted) Interim Results are Unaudited Page Financial Highlights 1 Consolidated Statements of Income 2 Sales Data 3 Consolidated Balance Sheets 4 Financial Results by Segment 5 Quarterly Historical Financial Results by Segment 6 Financial Results and Selected Statistics by Segment Unum US 7 Unum UK 8 Colonial Life 9 Individual Disability - Closed Block 10 Corporate and Other 11 Reserves 12 Investment Fact Sheets 13 Statutory-Basis Financial Information 14 Notes to Statistical Supplement 15 Throughout this supplement, segment operating results exclude income taxes and realized investment gains and losses. See "Notes to Statistical Supplement" on page 15 for a discussion of non-GAAP financial measures and significant transactions and events. N.M. not a meaningful percentage Unum Group Financial Highlights Three Months Ended Six Months Ended Year Ended 6/30/2011 6/30/2010 6/30/2011 6/30/2010 12/31/2010 12/31/2009 12/31/2008 Financial Results Premium Income $ Segment Operating Revenue $ Net Realized Investment Gain (Loss) Revenue $ Net Income $ Assets $ Stockholders' Equity $ ● Six months ended June 30, 2010 and year ended December 31, 2010 results include a non-cash tax charge of $10.2 million to reflect the impact of a tax law change. 1 Unum Group Financial Highlights Three Months Ended Six Months Ended Year Ended 6/30/2011 6/30/2010 6/30/2011 6/30/2010 12/31/2010 12/31/2009 12/31/2008 Per Common Share Information Net Income Assuming Dilution $ Basic $ Dividends Paid $ Book Value per Share: As Reported $ Excluding Net Unrealized Gain (Loss) on Securities and Net Gain on Cash Flow Hedges $ Excluding Foreign Currency Translation Adjustment $ Excluding Unrecognized Pension and Postretirement Benefit Costs $ Price (UNM closing price on last trading day of period) $ See page 4 of this statistical supplement for detail on the components of AOCI excluded from Total Stockholders' Equity in computing the book value per share measures listed above. Total Stockholders' Equity, Net Unrealized Gain on Securities, Net Gain on Cash Flow Hedges, Foreign Currency Translation Adjustment, and Unrecognized Pension and Postretirement Benefit Costs at June 30, 2010 are $8,871.7 million, $476.4 million, $424.7 million, $(156.7) million, and $(306.5) million, respectively. Total Stockholders' Equity, Net Unrealized Loss on Securities, Net Gain on Cash Flow Hedges, Foreign Currency Translation Adjustment, and Unrecognized Pension and Postretirement Benefit Costs at December 31, 2008 are $6,397.9 million, $(832.6) million, $458.5 million, $(177.6) million, and $(406.5) million, respectively. Unum Group Consolidated Statements of Income Three Months Ended Six Months Ended Year Ended 6/30/2011 6/30/2010 6/30/2011 6/30/2010 12/31/2010 12/31/2009 12/31/2008 Revenue Premium Income $ Net Investment Income Net Realized Investment Gain (Loss) Other Income Total Revenue Benefits and Expenses Benefits and Change in Reserves for Future Benefits Commissions Interest and Debt Expense - Non-recourse Debt Interest and Debt Expense - All Other Debt Deferral of Acquisition Costs ) Amortization of Deferred Acquisition Costs Other Expenses Total Benefits and Expenses Income Before Income Taxes Income Taxes Net Income $ Average Number of Shares Outstanding Basic Dilutive Securities: Options and Other Nonvested Stock Awards Assuming Dilution Actual Number of Shares Outstanding 2 Unum Group Sales Data By Segment Three Months Ended Six Months Ended Year Ended 6/30/2011 6/30/2010 % Change 6/30/2011 6/30/2010 % Change 12/31/2010 12/31/2009 12/31/2008 Unum US Fully Insured Products $ $ % $ $ % $ $ $ Administrative Services Only (ASO) Products Total Unum US Segment Unum UK ) ) Colonial Life ) Individual Disability - Closed Block - ) Total Sales $ 3 Unum Group Sales Data for Unum US Segment Three Months Ended Six Months Ended Year Ended 6/30/2011 6/30/2010 % Change 6/30/2011 6/30/2010 % Change 12/31/2010 12/31/2009 12/31/2008 Sales by Product Fully Insured Products Group Disability, Group Life, and AD&D Group Long-term Disability $ $ % $ $ % $ $ $ Group Short-term Disability Group Life AD&D ) Subtotal Supplemental and Voluntary Individual Disability - Recently Issued Group Long-term Care Individual Long-term Care - Voluntary Benefits ) Subtotal Total Fully Insured Products ASO Products Total Sales $ Sales by Market Sector Group Disability, Group Life, and AD&D Core Market (< 2,000 lives) $ $ % $ $ % $ $ $ Large Case Market Subtotal Supplemental and Voluntary Total Fully Insured Products ASO Products Total Sales $ Unum Group Sales Data for Unum UK Segment Three Months Ended Six Months Ended Year Ended 6/30/2011 6/30/2010 % Change 6/30/2011 6/30/2010 % Change 12/31/2010 12/31/2009 12/31/2008 Group Long-term Disability $ $ )% $ $ )% $ $ $ Group Life ) ) Supplemental and Voluntary ) ) Total Sales $ $ ) $ $ ) $ $ $ (in millions of pounds) Group Long-term Disability £ £ )% £ £ )% £ £ £ Group Life ) ) Supplemental and Voluntary ) ) Total Sales £ £ ) £ £ ) £ £ £ Unum Group Sales Data for Colonial Life Segment Three Months Ended Six Months Ended Year Ended 6/30/2011 6/30/2010 % Change 6/30/2011 6/30/2010 % Change 12/31/2010 12/31/2009 12/31/2008 Accident, Sickness, and Disability $ $ % $ $ % $ $ $ Life ) ) Cancer and Critical Illness Total Sales $ ) $ $ $ Unum Group Consolidated Balance Sheets June 30, December 31, Assets Investments Fixed Maturity Securities $ $ $ Mortgage Loans Policy Loans Other Long-term Investments Short-term Investments Total Investments Cash and Bank Deposits Accounts and Premiums Receivable Reinsurance Recoverable Accrued Investment Income Deferred Acquisition Costs Goodwill Property and Equipment Other Assets Total Assets $ $ $ Liabilities Policy and Contract Benefits $ $ $ Reserves for Future Policy and Contract Benefits Unearned Premiums Other Policyholders' Funds Income Tax Payable Deferred Income Tax Short-term Debt - Long-term Debt - Non-recourse Long-term Debt - All Other Other Liabilities Total Liabilities Stockholders' Equity Common Stock Additional Paid-in Capital Accumulated Other Comprehensive Income (Loss) Net Unrealized Gain on Securities Net Gain on Cash Flow Hedges Foreign Currency Translation Adjustment ) ) ) Unrecognized Pension and Postretirement Benefit Costs ) ) ) Retained Earnings Treasury Stock ) ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ $ 4 Unum Group Deferred Acquisition Costs by Segment Unum US Unum UK Colonial Life Consolidated Balances at December 31, 2008 $ Capitalized Amortized ) Adjustment Related to Unrealized Investment Gains/Losses ) - ) ) Foreign Currency - - Balances at December 31, 2009 Capitalized Amortized ) Adjustment Related to Unrealized Investment Gains/Losses ) - ) ) Foreign Currency - ) - ) Balances at December 31, 2010 Capitalized Amortized ) Adjustment Related to Unrealized Investment Gains/Losses ) - ) ) Foreign Currency - - Balances at June 30, 2011 $ Unum Group Balance Sheets by Segment - June 30, 2011 Unum US Group Life and Accidental Supplemental Individual Group Death & and Total Colonial Disability - Corporate Disability Dismemberment Voluntary Unum US Unum UK Life Closed Block and Other Consolidated Assets Investments $ Deferred Acquisition Costs - - Goodwill - All Other Total Assets $ Liabilities Reserves and Policyholder Benefits $ Debt - - - All Other Total Liabilities Other Allocated Stockholders' Equity ) Net Unrealized Gain/Loss on Securities and Net Gain on Cash Flow Hedges Total Allocated Stockholders' Equity Total Liabilities and Allocated Stockholders' Equity $ Allocated stockholders' equity is determined on the basis of an internal allocation formula that reflects the volume and risk components of the business and aligns with the Company's target capital levels for regulatory and rating agency purposes.This formula is modified periodically to recognize changes in the views of capital requirements. Unum Group Balance Sheets by Segment - December 31, 2010 Unum US Group Life and Accidental Supplemental Individual Group Death & and Total Colonial Disability - Corporate Disability Dismemberment Voluntary Unum US Unum UK Life Closed Block and Other Consolidated Assets Investments $ Deferred Acquisition Costs - - Goodwill - All Other Total Assets $ Liabilities Reserves and Policyholder Benefits $ Debt - All Other Total Liabilities Other Allocated Stockholders' Equity Net Unrealized Gain/Loss on Securities and Net Gain on Cash Flow Hedges Total Allocated Stockholders' Equity Total Liabilities and Allocated Stockholders' Equity $ Allocated stockholders' equity is determined on the basis of an internal allocation formula that reflects the volume and risk components of the business and aligns with the Company's target capital levels for regulatory and rating agency purposes.This formula is modified periodically to recognize changes in the views of capital requirements. Unum Group Financial Results by Segment Three Months Ended Six Months Ended 6/30/2011 6/30/2010 % Change 6/30/2011 6/30/2010 % Change Premium Income Unum US $ $ % $ $ % Unum UK Colonial Life Individual Disability - Closed Block ) ) Corporate and Other ) Net Investment Income Unum US Unum UK Colonial Life Individual Disability - Closed Block ) ) Corporate and Other ) ) Other Income Unum US ) ) Unum UK - ) ) Colonial Life - Individual Disability - Closed Block ) ) Corporate and Other ) Total Operating Revenue Unum US Unum UK Colonial Life Individual Disability - Closed Block ) ) Corporate and Other ) ) 5 Unum Group Financial Results by Segment Three Months Ended Six Months Ended 6/30/2011 6/30/2010 % Change 6/30/2011 6/30/2010 % Change Benefits and Expenses Unum US $ $ % $ $ % Unum UK Colonial Life Individual Disability - Closed Block ) ) Corporate and Other ) ) Income (Loss) Before Income Taxes and Net Realized Investment Gain (Loss) Unum US Unum UK ) Colonial Life ) Individual Disability - Closed Block ) ) Corporate and Other ) Income Taxes ) Income Before Net Realized Investment Gain (Loss) Net Realized Investment Gain (Loss) N.M. Tax Expense (Benefit) on Net Realized Investment Gain (Loss) N.M. Net Income $ Unum Group Quarterly Historical Financial Results by Segment 6/30/11 3/31/11 12/31/10 9/30/10 6/30/10 3/31/10 12/31/09 9/30/09 6/30/09 Premium Income Unum US $ Unum UK Colonial Life Individual Disability - Closed Block Corporate and Other - Net Investment Income Unum US Unum UK Colonial Life Individual Disability - Closed Block Corporate and Other Other Income Unum US Unum UK - Colonial Life Individual Disability - Closed Block Corporate and Other Total Operating Revenue Unum US Unum UK Colonial Life Individual Disability - Closed Block Corporate and Other 6 Unum Group Quarterly Historical Financial Results by Segment 6/30/11 3/31/11 12/31/10 9/30/10 6/30/10 3/31/10 12/31/09 9/30/09 6/30/09 Benefits and Expenses Unum US $ Unum UK Colonial Life Individual Disability - Closed Block Corporate and Other Income (Loss) Before Income Taxes and Net Realized Investment Gain (Loss) Unum US Unum UK Colonial Life Individual Disability - Closed Block Corporate and Other ) Income Taxes Income Before Net Realized Investment Gain (Loss) Net Realized Investment Gain (Loss) Tax Expense (Benefit) on Net Realized Investment Gain (Loss) Net Income $ Net Income Per Common Share - Assuming Dilution $ Unum Group Financial Results for Unum US Segment Three Months Ended Six Months Ended Year Ended 6/30/2011 6/30/2010 6/30/2011 6/30/2010 12/31/2010 12/31/2009 12/31/2008 Operating Revenue Premium Income $ Net Investment Income Other Income Total Operating Revenue Benefits and Expenses Benefits and Change in Reserves for Future Benefits Commissions Interest and Debt Expense Deferral of Acquisition Costs ) Amortization of Deferred Acquisition Costs Other Expenses Total Benefits and Expenses Operating Income Before Income Taxes and Net Realized Investment Gains and Losses $ Operating Ratios Benefit Ratio % Other Expense Ratio % Before-tax Profit Margin % 7 Unum Group Financial Results for Unum US Group Disability Three Months Ended Six Months Ended Year Ended 6/30/2011 6/30/2010 6/30/2011 6/30/2010 12/31/2010 12/31/2009 12/31/2008 Operating Revenue Premium Income Group Long-term Disability $ Group Short-term Disability Total Premium Income Net Investment Income Other Income Total Operating Revenue Benefits and Expenses Benefits and Change in Reserves for Future Benefits Commissions Interest and Debt Expense Deferral of Acquisition Costs ) Amortization of Deferred Acquisition Costs Other Expenses Total Benefits and Expenses Operating Income Before Income Taxes and Net Realized Investment Gains and Losses $ Operating Ratios Benefit Ratio % Other Expense Ratio % Before-tax Profit Margin % Premium Persistency: Group Long-term Disability % Group Short-term Disability % Case Persistency: Group Long-term Disability % Group Short-term Disability % Unum Group Financial Results for Unum US Group Life and Accidental Death and Dismemberment Three Months Ended Six Months Ended Year Ended 6/30/2011 6/30/2010 6/30/2011 6/30/2010 12/31/2010 12/31/2009 12/31/2008 Operating Revenue Premium Income Group Life $ Accidental Death & Dismemberment Total Premium Income Net Investment Income Other Income Total Operating Revenue Benefits and Expenses Benefits and Change in Reserves for Future Benefits Commissions Deferral of Acquisition Costs ) Amortization of Deferred Acquisition Costs Other Expenses Total Benefits and Expenses Operating Income Before Income Taxes and Net Realized Investment Gains and Losses $ Operating Ratios Benefit Ratio % Other Expense Ratio % Before-tax Profit Margin % Premium Persistency: Group Life % Accidental Death & Dismemberment % Case Persistency: Group Life % Accidental Death & Dismemberment % Unum Group Financial Results for Unum US Supplemental and Voluntary Three Months Ended Six Months Ended Year Ended 6/30/2011 6/30/2010 6/30/2011 6/30/2010 12/31/2010 12/31/2009 12/31/2008 Operating Revenue Premium Income Individual Disability - Recently Issued $ Long-term Care Voluntary Benefits Total Premium Income Net Investment Income Other Income Total Operating Revenue Benefits and Expenses Benefits and Change in Reserves for Future Benefits Commissions Deferral of Acquisition Costs ) Amortization of Deferred Acquisition Costs Other Expenses Total Benefits and Expenses Operating Income Before Income Taxes and Net Realized Investment Gains and Losses $ Operating Ratios Benefit Ratios Individual Disability - Recently Issued % Long-term Care % Voluntary Benefits % Other Expense Ratio % Before-tax Profit Margin % Interest Adjusted Loss Ratios Individual Disability - Recently Issued % Long-term Care % Premium Persistency: Individual Disability - Recently Issued % Long-term Care % Voluntary Benefits % Unum Group Financial Results for Unum UK Segment Three Months Ended Six Months Ended Year Ended 6/30/2011 6/30/2010 6/30/2011 6/30/2010 12/31/2010 12/31/2009 12/31/2008 Operating Revenue Premium Income Group Long-term Disability $ Group Life Supplemental and Voluntary Total Premium Income Net Investment Income Other Income - Total Operating Revenue Benefits and Expenses Benefits and Change in Reserves for Future Benefits Commissions Deferral of Acquisition Costs ) Amortization of Deferred Acquisition Costs Other Expenses Total Benefits and Expenses Operating Income Before Income Taxes and Net Realized Investment Gains and Losses $ Operating Ratios Benefit Ratio % Other Expense Ratio % Before-tax Profit Margin % Persistency: Group Long-term Disability % Group Life % Supplemental and Voluntary % 8 Unum Group Financial Results for Unum UK Segment - Continued (in millions of pounds, except exchange rate) Three Months Ended Six Months Ended Year Ended 6/30/2011 6/30/2010 6/30/2011 6/30/2010 12/31/2010 12/31/2009 12/31/2008 Operating Revenue Premium Income Group Long-term Disability £ Group Life Supplemental and Voluntary Total Premium Income Net Investment Income Other Income - Total Operating Revenue Benefits and Expenses Benefits and Change in Reserves for Future Benefits Commissions Deferral of Acquisition Costs ) Amortization of Deferred Acquisition Costs Other Expenses Total Benefits and Expenses Operating Income Before Income Taxes and Net Realized Investment Gains and Losses £ Weighted Average Pound/Dollar Exchange Rate Unum Group Financial Results for Colonial Life Segment Three Months Ended Six Months Ended Year Ended 6/30/2011 6/30/2010 6/30/2011 6/30/2010 12/31/2010 12/31/2009 12/31/2008 Operating Revenue Premium Income Accident, Sickness, and Disability $ Life Cancer and Critical Illness Total Premium Income Net Investment Income Other Income Total Operating Revenue Benefits and Expenses Benefits and Change in Reserves for Future Benefits Commissions Deferral of Acquisition Costs ) Amortization of Deferred Acquisition Costs Other Expenses Total Benefits and Expenses Operating Income Before Income Taxes and Net Realized Investment Gains and Losses $ Operating Ratios Benefit Ratio % Other Expense Ratio % Before-tax Profit Margin % Persistency: Accident, Sickness, and Disability % Life % Cancer and Critical Illness % 9 Unum Group Financial Results for Individual Disability - Closed Block Segment Three Months Ended Six Months Ended Year Ended 6/30/2011 6/30/2010 6/30/2011 6/30/2010 12/31/2010 12/31/2009 12/31/2008 Operating Revenue Premium Income $ Net Investment Income Other Income Total Operating Revenue Benefits and Expenses Benefits and Change in Reserves for Future Benefits Commissions Interest and Debt Expense Other Expenses Total Benefits and Expenses Operating Income Before Income Taxes and Net Realized Investment Gains and Losses $ Operating Ratios Interest Adjusted Loss Ratio % Other Expense Ratio % Before-tax Profit Margin % Premium Persistency % 10 Unum Group Financial Results for Corporate and Other Segment Three Months Ended Six Months Ended Year Ended 6/30/2011 6/30/2010 6/30/2011 6/30/2010 12/31/2010 12/31/2009 12/31/2008 Operating Revenue Premium Income $ Net Investment Income Other Income Total Operating Revenue Benefits and Expenses Benefits and Change in Reserves for Future Benefits Commissions - Interest and Debt Expense Other Expenses Total Benefits and Expenses Operating Loss Before Income Taxes and Net Realized Investment Gains and Losses $ ) $ ) $ ) $ ) $ ) $ ) $ ) 11 Unum Group Reserves June 30, 2011 Gross Total Policy Claim Reserves Reinsurance Total Reserves % Incurred IBNR % Total Ceded Net Group Disability $
